Order
PER CURIAM.
Trans World Airlines, Inc. appeals the Labor and Industrial Relations Commission’s award in favor of Don L. Williams for temporary total disability, permanent total disability, and future medical care. We have reviewed the briefs of the parties, the legal file, and the record on appeal, and we affirm pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only that sets forth the reasons for this order because a written opinion would have no precedential value.